DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinzie (US Pat. App. Pub. No. 2008/0106350).
With respect to claim 1, McKinzie discloses a controller for tuning a voltage tunable capacitor (see paragraph [0023]), the controller comprising: at least one analog-to-digital converter configured to receive at least one input signal and convert the at least one input signal into at least one digital signal (see FIG. 3, element 365); a processor configured to process the at least one digital signal using logic to generate an output signal (see FIG. 3, element 355); and a charge pump configured to boost the output signal to generate a boosted output signal (see FIG. 3, element 335); wherein the controller is configured to provide the boosted output signal to the voltage tunable capacitor to adjust a bias voltage of the voltage tunable capacitor (see FIG. 3, wherein the bias voltages 385, 390, and 395 are supplied to tunable capacitors 320, 325, and 330, respectively).
With respect to claim 2, McKinzie discloses that the controller is configured to adjust the bias voltage from about 0 volts to at least about 50 volts.  See paragraph [0035], disclosing that the controller directs the charge pump to supply a range of 10 to 50 volts to the bias voltage.
With respect to claim 3, McKinzie discloses that the boosted output signal adjusts a capacitance of the voltage tunable capacitor.  See FIG. 3 and paragraph [0035].
With respect to claim 4, McKinzie discloses that the at least one input signal is indicative of at least one of a voltage, a current, or a capacitance.  See FIG. 3 and paragraph [0035], noting that detector 360 detects a voltage, which is then input to the microcontroller 355.
With respect to claim 8, McKinzie discloses that at least one input signal comprises at least two input signals.  See FIG. 3, wherein more than one signal is input to the microcontroller 355.
With respect to claim 9, McKinzie discloses that the at least one input signal comprises a manual control signal indicative of at least one of a desired capacitance or a desired voltage associated with the voltage tunable capacitor.  See paragraph [0029], noting that a desired output voltage is included as an input.
With respect to claim 29, McKinzie discloses a method for controlling a voltage tunable capacitor, the method comprising: receiving at least one input signal (see paragraph [0035]); converting the at least one input signal into at least one digital signal (see paragraph [0035]); processing the at least one digital signal using logic to generate an output signal (see paragraph [0035]); boosting the output signal using a charge pump to generate a boosted output signal (see paragraph [0035]); and providing the boosted output signal to the voltage tunable capacitor to adjust a bias voltage of the voltage tunable capacitor (see paragraph [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 17, 18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over McKinzie (US Pat. App. Pub. No. 2008/0106350) in view of Nies (US Pat. App. Pub. No. 2019/0103228).
With respect to claim 11, McKinzie teaches a system for tuning a voltage tunable capacitor, comprising: one or more control devices comprising a charge pump (see FIG. 3 and element 335); a voltage tunable capacitor including a plurality of dielectric layers disposed between the pluralities of active electrodes and bias electrodes, and wherein at least some of the dielectric layers contain a tunable dielectric material that exhibits a variable dielectric constant upon the application of an applied voltage  (see FIG. 3, elements 320, 325, 330, and paragraphs [0047]-[0049]); wherein the one or more control devices are configured to: receive at least one input signal (see FIG. 3, element 355 and paragraph [0035]); process the at least one input signal to generate an output signal using logic (see FIG. 3, element 355 and paragraph [0035]); boost the output signal using the charge pump (see FIG. 3, element 335 and paragraph [0035]); and provide the boosted output signal to the voltage tunable capacitor to adjust a bias voltage applied across the plurality of bias electrodes (see FIG. 3, elements 385, 390, and 395 and paragraph [0035]).
McKinzie fails to explicitly disclose that a plurality of active electrodes, a plurality of bias electrodes, and a plurality of dielectric layers disposed between the pluralities of active electrodes and bias electrodes.
Nies, on the other hand, teaches a plurality of active electrodes, a plurality of bias electrodes, and a plurality of dielectric layers disposed between the pluralities of active electrodes and bias electrodes.  See FIG. 2B and paragraph [0075].  Such an arrangement results in excellent efficiency over a wide range of use conditions.  See paragraph [0056].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify McKinzie, as taught by Ritter, in order to provide excellent efficiency over a wide range of use conditions.
With respect to claim 12, the combined teachings of McKinzie and Nies teach that the one or more control devices are configured to provide the output signal so as to adjust the bias voltage from about 0 volts to at least about 50 volts. See McKinzie, paragraph [0035], disclosing that the controller directs the charge pump to supply a range of 10 to 50 volts to the bias voltage.
With respect to claim 13, the combined teachings of McKinzie and Nies teach that the boosted output signal adjusts a capacitance of the voltage tunable capacitor.  See McKinzie, FIG. 3 and paragraph [0035].
With respect to claim 14, the combined teachings of McKinzie and Nies teach that the at least one input signal is indicative of at least one of a voltage, a current, or a capacitance.  See McKinzie, FIG. 3 and paragraph [0035], noting that detector 360 detects a voltage, which is then input to the microcontroller 355.
With respect to claim 17, the combined teachings of McKinzie and Nies teach that the at least one input signal comprises at least two input signals.  See McKinzie, FIG. 3, wherein more than one signal is input to the microcontroller 355.
With respect to claim 18, the combined teachings of McKinzie and Nies teach that the at least one input signal comprises a manual control signal indicative of at least one of a desired capacitance or a desired voltage associated with the voltage tunable capacitor.  See McKinzie, paragraph [0029], noting that a desired output voltage is included as an input.
With respect to claim 20, the combined teachings of McKinzie and Nies teach that the one or more control devices further comprise an analog-to-digital converter configured to generate a digital signal from the input signal, and wherein processing the input signal comprises processing the digital signal.  See McKinzie, FIG. 3, element 365 and paragraph [0035].
With respect to claim 21, the combined teachings of McKinzie and Nies teach that the tunable dielectric material has a voltage tunability coefficient of from about 10% to about 90%, wherein the 
    PNG
    media_image1.png
    26
    150
    media_image1.png
    Greyscale
wherein, T is the voltage tunability coefficient; Eo is the static dielectric constant of the material without an applied voltage; and Ev is the variable dielectric constant of the material after application of an applied voltage (DC).  See Nies, paragraphs [0033]-[0036]. 
With respect to claim 22, the combined teachings of McKinzie and Nies teach that a static dielectric constant of the dielectric material ranges from about 100 to about 10,000 as determined in accordance with ASTM D2149-13 at an operating temperature of 25°C and frequency of 1 kHz.  See Nies, paragraph [0037].
With respect to claim 23, the combined teachings of McKinzie and Nies teach that the voltage tunable capacitor is capable of being tuned to a capacitance value of about 100 pF or more.  See Nies, paragraph [0050].
With respect to claim 24, the combined teachings of McKinzie and Nies teach that the voltage tunable capacitor is capable of being tuned to a capacitance value of less than about 100 pF.  See Nies, paragraph [0050].
With respect to claim 25, the combined teachings of McKinzie and Nies teach that the one or more control devices are assembled in a monolithic device.  See McKinzie, FIG. 3.
With respect to claim 26, the combined teachings of McKinzie and Nies teach that the voltage tunable capacitor further comprises a first active terminal, a second active terminal, a first bias terminal, and a second bias terminal, and wherein: the plurality of active electrodes comprises a plurality of first active electrodes electrically connected with the first active terminal; the plurality of active electrodes comprises a plurality of second active electrodes electrically connected with the second active terminal; the plurality of bias electrodes comprises a plurality of first bias electrodes electrically connected with the first bias terminal; and the plurality of bias electrodes comprises a plurality of second bias electrodes electrically connected with the second bias terminal.  See Nies, paragraph [0075] and FIG. 2D.
With respect to claim 27, the combined teachings of McKinzie and Nies teach that thicknesses of the plurality of dielectric layers range from about 0.5 micrometers to about 15 micrometers.  See Nies, paragraph [0046].
With respect to claim 28, the combined teachings of McKinzie and Nies teach that the thicknesses of the plurality of dielectric layers range from about 15 micrometers to about 150 micrometers.  See Nies, paragraph [0046].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKinzie (US Pat. App. Pub. No. 2008/0106350) in view of Kurs et al. (US Pat. App. Pub. No. 2017/0229917).
With respect to claim 5, McKinzie fails to teach that the at least one input signal is indicative of a capacitance associated with the voltage tunable capacitor.
Kurs, on the other hand, teaches that a controller controlling the effective capacitance for a tunable capacitor receives an input based on the capacitance of capacitor C1.  See paragraph [0154].  Such an arrangement results in effective control of the capacitance of the tunable capacitor.  See paragraph [0154].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify McKinzie, as taught by Kurs, in order to effectively control the capacitance of the tunable capacitor.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McKinzie (US Pat. App. Pub. No. 2008/0106350) and Nies (US Pat. App. Pub. No. 2019/0103228), and further, in view of Kurs et al. (US Pat. App. Pub. No. 2017/0229917).
With respect to claim 15, the combined teaches of McKinzie and Nies fail to teach that the at least one input signal is indicative of a capacitance associated with the voltage tunable capacitor.
Kurs, on the other hand, teaches that a controller controlling the effective capacitance for a tunable capacitor receives an input based on the capacitance of capacitor C1.  See paragraph [0154].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of McKinzie and Nies, as taught by Kurs, in order to effectively control the capacitance of the tunable capacitor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKinzie (US Pat. App. Pub. No. 2008/0106350) in view of Chakraborty et al. (US Pat. App. Pub. No. 2014/0206296).
With respect to claim 6, McKinzie fails to teach that the at least one input signal is indicative of a temperature.
Chakraborty, on the other hand, teaches that an input signal can be based on temperature.  See paragraph [0055].  Such an arrangement results in optimized impedance matching.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify McKinzie, as taught by Chakraborty, in order to optimize the impedance matching.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKinzie (US Pat. App. Pub. No. 2008/0106350) and Nies (US Pat. App. Pub. No. 2019/0103228), and further, in view of in view of Chakraborty et al. (US Pat. App. Pub. No. 2014/0206296).
With respect to claim 16, the combined teachings of McKinzie and Nies fail to teach that the at least one input signal is indicative of a temperature.
Chakraborty, on the other hand, teaches that an input signal can be based on temperature.  See paragraph [0055].  Such an arrangement results in optimized impedance matching.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of McKinzie and Nies, as taught by Chakraborty, in order to optimize the impedance matching.
Allowable Subject Matter
Claims 7, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 7, 10, and 19, the prior art fails to teach, or fairly suggest, the input signal ranges recited in each respective claim, when taken in conjunction with the limitations of the respective base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DION FERGUSON/Primary Examiner, Art Unit 2848